October 16, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                     MANLEY DEWAYNE JOHNSON, Appellant

NO. 14-11-00693-CR                          V.

                          THE STATE OF TEXAS, Appellee




       This cause was heard on the transcript of the record of the court below, and having
inspected the record, the Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is modified to delete the listing of a specific
amount of court costs.
      The Court orders the judgment AFFIRMED as MODIFIED.


      We further order this decision certified below for observance.